Exhibit 10.1

 

LOGO [g185890ex10_1pg001.jpg]

February 12, 2016

Kathleen A. Winters

[Address]

Dear Kathleen,

I am pleased to extend to you a formal offer of employment at MSCI Inc. (“MSCI”
or the “Firm”). Those of us who had the opportunity to meet with you look
forward to your joining us. Your position will be that of Managing Director,
Chief Financial Officer of MSCI Inc., subject to approval of the Board of
Directors of MSCI. In this position, you will work in the New York office, be an
Executive Officer and member of the Firm’s Executive Committee reporting
directly to Henry A. Fernandez, Chairman and Chief Executive Officer. You will
also be a designated participant in MSCI’s Change in Control Severance Plan.
Your anticipated start date is to be determined.

For 2016 your annualized base salary will be $525,000, pro-rated from your hire
date and paid in semi-monthly installments.

Your target cash bonus will be $800,000, 70% payable based on specific financial
metrics against the Board approved plan and 30% payable based on attainment of
leadership and functional goals, at the sole discretion of the Board. Your
actual bonus can range from 0% to 150% of your target. Your 2016 cash bonus will
not be pro-rated from your hire date.

Your annual target long-term incentive will be $1,300,000, which will consist of
$780,000 (60%) in Performance Stock Units (“PSUs”) and $520,000 (40%) in
Restricted Stock Units (“RSUs”). Your 2016 PSU award will be granted to you in
the form of a multi-year award at a multiple of three times, valued at
$2,340,000 (3 X $780,000). You will be eligible for your next PSU award in 2019.
The multi-year award will have the same terms and performance period as the PSU
award granted to other members of the Executive Committee. The target number of
PSUs that will be awarded to you will be determined by dividing the total target
value of your 3-Year multi-year award by the fair value of a PSU as of the grant
date, which will be determined by a third party using standard valuation models.
You will receive a RSU award with a grant date value of $520,000. You will be
eligible for your next RSU award in 2017. These long-term incentive awards will
be granted on your hire date.

The number of PSUs earned will be determined based on MSCI’s 3-year performance
against the following performance matrix:

 

TSR CAGR (%)

   Adjustment Percentage (%)  

> 30.00 (maximum)

     300   

20.00

     200   

10.00 (target)

     100   

8.00 (threshold)

     25   

< 8.00

     0   

 

1



--------------------------------------------------------------------------------

LOGO [g185890ex10_1pg001.jpg]

 

Relative TSR CAGR performance is assessed when performance of Absolute TSR CAGR
is achieved below 8.67%. The Relative TSR CAGR adjustment percentage is as
follows:

 

Relative TSR CAGR (%)

   Adjustment Percentage (%)  

> 60th percentile

     50   

< 60th percentile

     0   

As necessary, interpolation will be applied to derive the adjustment percentage
of target PSUs earned.

Historically, year-end cash bonus and long-term incentive awards have been made
after the end of the fiscal year to which they relate. Your 2016 cash bonus and
the components of your long-term incentive are contingent upon satisfactory
performance and conduct and that you remain employed through, and not give or
receive notice of termination of your employment prior to, the date of payment
of your cash bonus and the date of award of your long-term incentive awards,
respectively. Your long-term incentive awards are further contingent upon your
remaining employed through the vesting dates of the long-term incentive awards
and your compliance with the restrictions and cancellation provisions and other
provisions of the long-term incentive awards. All payments are subject to
applicable withholdings and deductions and you are responsible for payment of
any applicable taxes that are not withheld.

In addition to the foregoing, you will receive a one-time sign-on cash bonus of
$800,000 (the “Sign-on Cash Bonus”) less applicable withholdings and deductions,
payable in two installments. The first installment of $400,000 will be payable
within 30 days after your hire date. If you voluntarily resign or are terminated
for cause prior to the first anniversary of your hire date, you agree to repay a
prorated portion of the first installment of the Sign-On Cash Bonus based on the
number of full months from your hire date to your termination date within thirty
(30) days of providing such notice of resignation or receiving such notice of
termination. The second installment of $400,000 will be payable within 30 days
of the first anniversary of your hire date. If you voluntarily resign or are
terminated for cause prior to the second anniversary of your hire date, you
agree to repay a prorated portion of the second installment of the Sign-On Cash
Bonus based on the number of full months from the date of the second anniversary
of your hire date to your termination date within thirty (30) days of providing
such notice of resignation or receiving such notice of termination. In the event
of an involuntary termination of your employment by the Company without cause
prior to the payment of the second installment of the Sign-on Cash Bonus, MSCI
will pay you the second installment provided that you first execute and do not
revoke an agreement and release of claims satisfactory to MSCI within sixty
(60) days following termination of your employment.

You will receive a one-time Sign-on RSU award valued at $2,300,000 to compensate
you for equity-based compensation awards you will be forfeiting at your current
employer as a result of your resignation. The number of RSUs you will receive
will be determined by dividing the award value by the closing price of MSCI
common stock on the day prior to your hire date. Your RSU award will vest in
three installments on each of the first three anniversaries of your hire date.
The timing and the amounts are comparable to the vesting schedule at your
current employer, as follows:

 

  •   $1,600,000 vesting on the first anniversary of your hire date

 

  •   $300,000 vesting on the second anniversary of your hire date

 

  •   $400,000 vesting on the third anniversary of your hire date

 

2



--------------------------------------------------------------------------------

LOGO [g185890ex10_1pg001.jpg]

 

This Sign-on RSU award is subject to your continued employment with MSCI through
the respective vesting dates of the award and to your compliance with the
restrictions and provisions of the award. All payments are subject to applicable
withholdings and deductions.

You will be eligible for 30 days of vacation, pro-rated from your date of hire.

For detailed benefits information, please see the enclosed enrollment materials.
Health and welfare benefits (medical, dental, vision, life, accident and
disability insurance) are generally available retroactive to the date you
commence employment, provided that you complete your benefits elections within
the 31-day enrollment period.

Upon your date of hire, you will be automatically enrolled in the MSCI 401(k)
Retirement Savings Plan. Prior to your first contribution, you will have an
opportunity to change your election or, opt out of the Plan. Details about
health and welfare benefits are provided in the Summary Plan Descriptions,
available for your review. In the event of any conflict between this letter or
any oral statement regarding your benefits, the Summary Plan Descriptions will
control. Nothing in this letter should be construed as a guarantee of any
particular level of benefits or of your participation in any benefit or
compensation plan. MSCI reserves the right to amend, modify or terminate, in its
sole discretion, all benefit and compensation plans in effect from time to time.

You are required by law to show appropriate proof of authorization to commence
work in the United States. We ask that you complete Part 1 of the Form I-9, on
or before your first day of work (see, in the attached packet, a list of the
type of documentation we will need). If you are not legally able to work for the
Firm in the United States in the position offered to you or you are unable to
complete Part 1 of the Form I-9, the Firm reserves the right to rescind any
outstanding offer of employment or terminate your employment without notice or
severance benefits and rescind any stock unit or stock awards described herein.

By accepting this offer you confirm that you are not a party to any employment
agreement or other contract that prohibits your full time employment with MSCI,
and you do not know of any conflict or other constraint that would restrict your
employment with MSCI.

You acknowledge that in the course of your employment with the Firm, you are not
permitted to make any unauthorized use of documents or other information that
are the confidential, trade secret or proprietary information of another
individual or company (“Confidential Information”). Accordingly, you confirm
that you will not bring onto the Firm’s premises any Confidential Information,
whether documents or other tangible forms, relating to your prior employers or
positions.

You understand and agree that unless you are granted a waiver in writing by the
Legal and Compliance Department you may be required, upon the commencement of
employment, to transfer any brokerage/securities accounts that you may influence
or control to a designated institution for surveillance and review by the MSCI
Legal and Compliance Department and that certain restrictions and requirements
may be imposed on your trading in any such accounts. Additionally, you must
disclose to MSCI all other business activities that you engage in, which will be
subject to review and approval by the MSCI Legal and Compliance Department. You
further understand that MSCI operates in the financial services industry and,
subject to applicable law, during the course of your employment by MSCI you may
be subject to drug testing, including for reasonable suspicion of use of
controlled substances.

In accepting this position with MSCI, you acknowledge that your employment is on
an at will basis and for an unspecified duration. Neither this offer letter nor
any oral representations shall confer any right to continuing employment. Either
you or MSCI may terminate your employment relationship at any time, with or
without cause. You further understand that neither job performance, promotions,
accommodations, bonuses nor the like shall imply any obligation on the part of
MSCI to continue your employment.

 

3



--------------------------------------------------------------------------------

LOGO [g185890ex10_1pg001.jpg]

 

If any provision of this offer letter fails to comply with Section 409A of the
Internal Revenue Code or any regulations or Treasury guidance promulgated
thereunder, or would result in your recognizing income for United States federal
income tax purposes with respect to any amount payable under this agreement
before the date of payment, or to incur interest or additional tax pursuant to
Section 409A, the Firm reserves the right to reform such provision; provided
that the Firm shall maintain, to the maximum extent practicable, the original
intent of the applicable provision without violating the provisions of
Section 409A.

This offer letter constitutes the entire understanding and contains a complete
statement of all agreements between you and MSCI and supersedes all prior or
contemporaneous oral or written agreements, understandings or communications
(including, without limitation, any term sheet or other summary writing relating
to your employment). You acknowledge that you have not relied on any assurance
or representation not expressly stated in this offer letter.

We are looking forward to your joining MSCI. Please report for your first day of
work to New Hire Orientation on your start date. You must bring with you a
government-issued photo identification, such as a valid passport or a driver’s
license. Additionally, the enclosed packet contains various personnel forms and
documents that need to be completed and brought with you on your first day of
work.

We ask that you confirm your acceptance of this offer by signing and dating this
letter in the area designated below and returning this letter via email to
Edward Redling (XXXXXXX@XXX.XXX) at MSCI Human Resources. Your signature below
confirms that you understand and agree with the contents of this offer letter
and that you are subject to no contractual or other restriction or obligation
that is inconsistent with your accepting this offer of employment and performing
your duties. Please retain the additional copy of this offer letter for your
reference.

Please note that this offer will remain open until March 18, 2016 and may not be
accepted prior to March 15, 2016. Any attempt to accept this offer prior to
March 15, 2016 shall result in the revocation of this offer and it will become
null and void. If we rescind this offer prior to March 18, 2016 without cause we
agree to pay you a one-time cash payment of $800,000 within thirty (30) days of
providing such notice to you. MSCI will have cause to rescind the offer only if
it learns subsequent to the date hereof of any disqualifying information
regarding your background or fitness for the position (such as criminal
activity, fraud, public scandal or other similar material concern). We have
concluded a thorough background check to date, which has identified no issues or
concerns.

If you have questions regarding the above, please feel free to call me or Edward
Redling at (XXX)XXX-XXXX. We look forward to seeing you soon.

Very truly yours,

/s/ Scott A. Crum

Scott A. Crum

Chief Human Resources Officer

 

4



--------------------------------------------------------------------------------

LOGO [g185890ex10_1pg001.jpg]

 

Offer Accepted and Agreed To:

 

Signed:  

/s/ Kathleen A. Winters

  Kathleen A. Winters Date:  

3/15/2016

 

5